DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/29/2021 concerning the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive to the extent they apply to the rejections of claims 8 and 17-19.
Applicant argues on pages 12-13 that claim 1 recites a practical application and a tangible output of controlling a brake device, steering device (etc.). The rejection of claim 1 directed to an object recognition apparatus is withdrawn.  No separate Remarks concerning claim 8 are presented.  However the rejection of claim 8 directed to an object recognition method is maintained for the reasons detailed below, i.e. the amended language merely adds an extra solution step of outputting information.  No 
Concerning new claim 17, Applicant argues that the claim recites additional structural components such as a “radar device” and “an imaging device”.  However, the claimed steps employing these generic devices are found to amount to mere data gathering using a machine that contributes only nominally or insignificantly to the execution of the claimed method, i.e. insignificant extra-solution activity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8 recite(s) the limitations:
 determining whether an image-only target exists in image-based targets that are detected by the imaging device, the image-only target comprising an image-based target that is not detected by the radar device;
for a state in which the image-only target is a second vehicle, combining azimuth angle information of an image-only target with distance information of the radar-based target to calculate a vehicle width of the second vehicle;

generating a fusion target by combining the radar-based target and the image-only target in response to determining that the radar device has detected the plurality of objects as the single object”
The limitations recite a mental process, an abstract idea. The broad “generating” step is likewise a step in the abstract idea, e.g. a mental process of considering a radar target and image target together as one.  
Having identified an abstract idea, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. 
Claim 8 additionally includes “acquiring reflection point information related to the plurality of reflection points”. This does not integrate the exception into a practical application because it is merely a step of data gathering, i.e. insignificant extra-solution 
Claim 8 additionally includes “outputting information related to the generated fusion target to a driving support apparatus for implementing a driving support control based on the fusion target, wherein the driving support control is implemented by controlling a brake device, a steering device, a seat belt activation device, or an alarm device.”  This does not integrate the exception into a practical application because it is merely a step of outputting information, i.e. insignificant extra-solution activity.  Likewise, the insignificant extra-solution activity does not amount to significantly more than the exception itself.  Notably, the only step in this language of the claimed method is outputting of information. The “wherein” statement is descriptive of the “driving support control” that the “driving support apparatus” is “for implementing”. No implementation is part of the claimed method.  That the extra-solution output is to a generic “driving support apparatus” merely represents a general link to a particular technological environment and does not integrate the exception into a practical application or represent significantly more than the exception itself.  
 If the referenced implementation is intended as part of the method, a step of “implementing” by the driving support apparatus is suggested.   
Regarding the language of the preamble indicating that the method “recognizes an object around and own vehicle which is a first vehicle based on a radar-based target and an image-based target, a radar-based target being detected using a plurality of reflection points that are grouped by a radar device, and an image-based target being detected using an image captured by an imaging device”, the language amounts to 
Claim 17 recite(s) the limitations:
 identifying a radar-based target by grouping together the plurality of reflection points; 
 identifying image-based targets by analyzing the images captured by the imaging device; 
determining whether an image-only target exists in image-based targets that are detected by the imaging device, the image-only target comprising an image-based target that is not detected by the radar device;
for a state in which the image-only target is a second vehicle, combining azimuth angle information of an image-only target with distance information of the radar-based target to calculate a vehicle width of the second vehicle;
determining whether the radar device has detected a plurality of objects as a single object, based on the reflection point information and information of the image-based target; in response to the image-based target comprising an image-only target that is not detected by the radar, wherein the radar device is determined to have detected the plurality of objects as a single object based on the vehicle width of the second vehicle being within a predetermined range.
The limitations recite a mental process, an abstract idea. 
Having identified an abstract idea, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. Examiners evaluate integration into a practical application by: (a) Identifying 
Claim 17 additionally includes:
transmitting, from a radar device, transmission waves and receiving, via the radar device, reflected waves reflected by objects around the own vehicle; 
detecting a plurality of reflection points based on the reflected waves received by the radar device; 
acquiring reflection point information related to the plurality of reflection points and
capturing, from an imaging device, images around the own vehicle;  
The claim recites fundamental steps of a generic “radar device” (transmitting, receiving, detecting) and “imaging device” (capturing) along with generic “acquiring” of information related to the reflection points. These limitations do not integrate the otherwise purely abstract exception into a practical application because they amount to mere data gathering using a machine that contributes only nominally or insignificantly to the execution of the claimed method, i.e. insignificant extra-solution activity. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more (MPEP 2106.05 (b), III). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception additionally because the additional elements of transmitting, receiving, detecting, and capturing by the claimed generic 
Claims 18 and 19 add “generating a fusion target by combining the radar-based target and the image-only target in response to determining that the radar device has detected the plurality of objects as the single object” and
“outputting information related to the generated fusion target to a driving support apparatus for implementing a driving support control based on the fusion target…wherein the driving support control is implemented by controlling a brake device, a steering device, a seat belt activation device, or an alarm device.”  
The broad “generating” step is likewise a step in the abstract idea, e.g. a mental process of considering a radar target and image target together as one.   The “outputting” is an additional element which does not integrate the exception into a practical application because it is merely a step of outputting information, i.e. insignificant extra-solution activity.  Likewise, the insignificant extra-solution activity does not amount to significantly more than the exception itself.  Notably, the only step in this passage of the claimed method is outputting of information. The “wherein” statement is descriptive of the “driving support control” that the “driving support apparatus” is “for”. No implementation is part of the claimed method.  That the extra-solution output is to a generic “driving support apparatus” merely represents a general 
 If the referenced implementation is intended as part of the method, a step of “implementing” by the driving support apparatus is suggested.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly introduced claim 9 includes an “object recognition apparatus comprised of a memory and processor, where instructions on the memory cause the processor to implement steps of “detecting a plurality of reflection points based on the reflected waves received by the radar device” and “identifying a radar target by grouping together 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 17 lack basis for the step of “determining whether the radar device has detected a plurality of objects as a single object”, as no such detection by the radar device is established in the claims.  The claims previously include a step of “identifying a radar-based target by grouping together the plurality of reflection points”; as discussed above in claim 9 specifically this is erroneously assigned to the processor of the object recognition device.  Based on the specification it is apparent that the detected “single object” is intended to refer to the identified “radar-based target”, but this is not clear from the claims. The claims should be amended to properly identify the structures which perform the claimed steps.     Claims 18-19 depend on claim 17 and are likewise indefinite.
Allowable Subject Matter
Claims 1-6 are allowed.
Claims 9-16 would be allowable if amended to assign the detecting and identifying functions to the radar as identified above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:30 AM-5 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646